DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under AIA  first to invent provisions. This is based on the statement filed on May 17, 2022 by Applicant.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ethan Weiner on 5/23/2022.
The application has been amended as follows: 
	Claim 1-31. (Cancelled) 

	Claim 32. (Currently amended) A method of treating a subject having a lung cancer, comprising:
	detecting a presence of an MPRIP-NTRK1 fusion in said subject, wherein said MPRIP-NTRK1 fusion is:
(a) a nucleic acid molecule comprising (i) a fusion between intron 21 of MPRIP, or a fragment thereof, and intron 11 of NTRK1, or a fragment thereof, or (ii) an in-frame fusion between exon 21 of MPRIP, or a fragment thereof, and exon 12 of NTRK1, or a fragment thereof; or
(b) a polypeptide comprising a fusion between encoded exon 21 of MPRIP, or a fragment thereof, and encoded exon 12 of NTRK1, or a fragment thereof; and
	administering to the subject an effective amount of an anti-cancer agent, thereby treating the lung cancer in the subject, wherein said anti-cancer agent is a kinase inhibitor.

	Claim 33-39. (Cancelled) 

	Claim 40. (Previously Presented) The method of claim 32, wherein said lung cancer is a small cell lung cancer (SCLC), an adenocarcinoma of the lung, a bronchogenic carcinoma, or a combination thereof. 

	Claim 41. (Original) The method of claim 40, wherein the lung cancer is non-small cell lung cancer (NSCLC) or squamous cell carcinoma (SCC).

	Claim 42. (Original) The method of claim 40, wherein the lung cancer is an adenocarcinoma of the lung.

	Claim 43. (Original) The method of claim 40, wherein the lung cancer has no detectable altered level or activity in one or more of EGFR, KRAS, ALK, ROS1 or RET. 

	Claim 44. (Currently amended) The method of claim [[33]]32, wherein the kinase inhibitor selectively inhibits the kinase activity of the MPRIP-NTRK1 fusion. 

	Claim 45. (Currently amended) The method of claim [[33]]32, wherein the kinase inhibitor comprises lestaurtinib (CEP-701); AZ-23; indenopyrrolocarboazole 12a; GW 441756; oxindole 3; isothiazole 5n; thiazole 20h; pyridocarbazole; GNF 5837; AG 879 (Tyrphostin AG 879); Ro 08-2750; AZ623; AR523; a Pyrazolo[1;5a]pyrimidine; a Pyrrolidinyl urea; a pyrrolidinyl thiourea; a Pyrazole derivatives; a macrocyclic compound; a substituted pyrazolo[1;5a]pyrimidine; a pyridotriazole; a benzotriazole; a quinazolinyl; a pyridoquinazolinyl; a pyrrolo[2;3-d]pyrimidine; danusertib (PHA-739358); PHA-848125; CEP-2563; an anti-Trk1 antibody; or ARRY-470. 

	Claim 46. (Currently amended)  The method of claim [[33]]32, wherein the kinase inhibitor is danusertib (PHA-739358), lestaurtinib (CEP-701), AZ-23, or ARRY-470. 

	Claim 47. (Currently amended) The method of claim [[33]]32, wherein the kinase inhibitor comprises an antisense molecule, a ribozyme, an RNAi molecule, or a triple helix molecule that hybridizes to a nucleic acid encoding the MPRIP-NTRK1 fusion; or a transcription regulatory region that blocks or reduces mRNA expression of the MPRIP-NTRK1 fusion. 

	Claim 48. (Currently amended) The method of claim [[33]]32, wherein the kinase inhibitor is administered in combination with a second therapeutic agent or a different therapeutic modality.

	Claim 49-94. (Cancelled) 

	Claim 95. (Previously presented) A method of treating a subject for a cancer
	detecting a presence of a MPRIP-NTRK1 fusion wherein said MPRIP-NTRK1 fusion is:
(a) a nucleic acid molecule comprising (i) a fusion between intron 21 of MPRIP, or a fragment thereof, and intron 11 of NTRK1, or a fragment thereof, or (ii) an in-frame fusion between exon 21 of MPRIP, or a fragment thereof, and exon 12 of NTRK1, or a fragment thereof; or
(b) a polypeptide comprising a fusion between encoded exon 21 of MPRIP, or a fragment thereof, and encoded exon 12 of NTRK1, or a fragment thereof
	administering an effective amount of a kinase inhibitor to the subject.

	Claim 96-117. (Cancelled)

	Claim 118 (New). The method of claim 32, wherein the kinase inhibitor inhibits NTRK1 kinase activity.

	Claim 119 (New). The method of claim 32, wherein the MPRIP-NTRK1 fusion is a nucleic acid molecule comprising a fusion between intron 21 of MPRIP, or a fragment thereof, and intron 11 of NTRK1, or a fragment thereof.

	Claim 120 (New). The method of claim 32, wherein the MPRIP-NTRK1 fusion is a nucleic acid molecule comprising an in-frame fusion between exon 21 of MPRIP, or a fragment thereof, and exon 12 of NTRK1, or a fragment thereof.

	Claim 121 (New). The method of claim 32, wherein the MPRIP-NTRK1 fusion is a polypeptide comprising a fusion between encoded exon 21 of MPRIP, or a fragment thereof, and encoded exon 12 of NTRK1, or a fragment thereof.

	Claim 122 (New). The method of claim 32, wherein the MPRIP-NTRK1 fusion is a polypeptide comprising a sequence according to SEQ ID NO: 7.

	Claim 123 (New). The method of claim 32, wherein the MPRIP-NTRK1 fusion is a nucleic acid molecule comprising a sequence according to SEQ ID NO: 6.

Claim 124 (New). The method of claim 95, wherein the kinase inhibitor inhibits NTRK1 kinase activity.

	Claim 125 (New). The method of claim 95, wherein the MPRIP-NTRK1 fusion is a nucleic acid molecule comprising a fusion between intron 21 of MPRIP, or a fragment thereof, and intron 11 of NTRK1, or a fragment thereof.

	Claim 126 (New). The method of claim 95, wherein the MPRIP-NTRK1 fusion is a nucleic acid molecule comprising an in-frame fusion between exon 21 of MPRIP, or a fragment thereof, and exon 12 of NTRK1, or a fragment thereof.

	Claim 127 (New). The method of claim 95, wherein the MPRIP-NTRK1 fusion is a polypeptide comprising a fusion between encoded exon 21 of MPRIP, or a fragment thereof, and encoded exon 12 of NTRK1, or a fragment thereof.

	Claim 128 (New). The method of claim 95, wherein the MPRIP-NTRK1 fusion is a polypeptide comprising a sequence according to SEQ ID NO: 7.

	Claim 129 (New). The method of claim 95, wherein the MPRIP-NTRK1 fusion is a nucleic acid molecule comprising a sequence according to SEQ ID NO: 6.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: treating a lung cancer with a MPRIP-NTRK1 fusion with a kinase inhibitor is novel and non-obvious. The subgenus of lung cancer having this specific characteristic was discovered by the inventor, as was the treating of this specific cancer with a kinase inhibitor. Prior to the invention these two facts were not known. The closest prior art is Muller-Tidow et a/. (Cancer Res., 2005, Vol. 65, No. 5, pp. 1778-
1782), and Thress et al. (Mol. Cancer Ther., 2009, Vol. 8, No. 7, pp. 1818-1827) found in 14/473,508. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 32, 40-48, 95, and 118-129 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SCHMITT whose telephone number is (571)270-7047. The examiner can normally be reached M-F 8-6 MidDay Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J SCHMITT/Examiner, Art Unit 1629            

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629